IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 95-40494

                           Summary Calendar



United States of America,
                                            Plaintiff-Appellee,

                                versus

JOHNNY RAY PIPPENS, a/k/a
Terry Pippens,
                                            Defendant-Appellant.




          Appeal from the United States District Court
                for the Eastern District of Texas
                           (4:94-CR-50)


                           November 6, 1995

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Terry Pippens pled guilty to possessing less than 5 grams of

crack cocaine.    The district court calculated a sentence based on

the assumption that Pippens was responsible for 78.18 grams of

cocaine or for some larger, unknown quantity.     The 78.18 grams of

crack represents the combination of crack that an undercover

officer bought from Pippens and drugs found on the person of


     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
codefendant Jenkins.   Before this court, Pippens renews his claim

that the prosecution introduced evidence insufficient to connect

him to the 78.18 grams of crack.       We disagree, and affirm.

     The PSR recounted that Pippens sold crack from a house on

1501 Francis Lane in Plano, Texas.       Several other dealers worked

from this crack house, including codefendant Raymond Jenkins, and

the dealers would often cover for each other and pool resources

to obtain crack.   Eventually, law enforcement officials made a

series of undercover purchases of crack from the house, including

a 18.93 gram purchase from Pippens himself.       About one week

before arresting Pippens, law enforcement officials arrested

Jenkins, along with two other individuals, and found in their

possession 59.25 grams of crack.       No information connected these

other two individuals to the Plano crack house.       The PSR recounts

that Pippens stated that he had previously told Jenkins never to

have such a quantity of cocaine at one time.



     At the sentencing hearing, the district court accepted the

above information as sufficient to hold Pippens responsible for

the crack found in Jenkins possession.       It also relied on the

testimony of a police officer in a prior hearing held before the

same court to the effect that the Plano house dealers distributed

large quantities of cocaine.   The prosecution did not introduced

the transcripts of this hearing into evidence at Pippens'

sentencing.   Neither Pippens nor his counsel was present at this

hearing.


                                   2
     We apply the clearly erroneous standard to the district

court's finding that Pippens should be held accountable for 78.18

grams of crack.   United States v. Maseratti, 1 F.3d 330, 340 (5th

Cir. 1993), cert. denied, 114 S. Ct. 1096 (1994).   We find the

evidence presented to the district court sufficient to support

its holding.

     First, we must disregard the testimony from the other

sentencing hearing.   In United States v. Townsend, 55 F.3d 168,

172 (5th Cir. 1995), we held that a sentencing court may consider

testimony from another proceeding, but that "a defendant must

have notice that the court is considering the testimony such that

he will have the opportunity to respond to that testimony."

Pippens received no opportunity to respond in this case.    The PSR

contains no mention of prior testimony, and the district court

relied on this evidence sua sponte.   Neither Pippens nor his

counsel was present at the previous hearing.   Under such

circumstances, the district court's findings of amount must stand

without any support from this testimony.   On the other hand,

Pippen and his counsel were on notice of the use of the earlier

proceedings by the pre-sentence report itself.   We need not

resolve this question because the findings of amount are

independently sustainable, as we will explain.

     The district court did not err, however, by relying on the

PSR to attribute Pippens with responsibility over the 59.25 grams

of crack found in the possession of Jenkins and two other

individuals.   In order to hold Pippens responsible for this


                                 3
quantity of crack, the district court had to find that this

possession was within the scope of his conspiracy and that

Jenkins' possession was reasonably foreseeable to Pippens.

U.S.S.G. § 1B1.3.   We accept the PSR's unchallenged factual

statements as evidence, United States v. Foy, 28 F.3d 464, 476

(5th Cir.), cert. denied, 115 S. Ct. 610 (1994), although we "do

not tolerate inferences upon inferences."     United States v.

Evbuomwan, 992 F.2d 70, 74 (5th Cir. 1993).    The PSR established

that Jenkins sold crack from the Plano house, that Pippens knew

that Jenkins often possessed significant quantities of crack on

his person, and that the Plano house dealers often pooled

resources and covered for one another.   Pippens presented no

evidence to counteract the findings of the PSR.    On the basis of

these facts, the district judge could have inferred that Jenkins'

possession was in the scope of the Plano house conspiracy and

that Pippens could foresee that Jenkins would possess crack.

     AFFIRMED.




                                 4